Citation Nr: 1632735	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, currently rated as 40 percent disabling prior to March 11, 2013 and as 30 percent disabling thereafter.

2.  Entitlement to an increased disability rating for traumatic arthritis right acromioclavicular joint, with limitation of motion, (right shoulder disability) currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for deviated nasal septum, currently rated as 10 percent disabling.

4.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

5.  Entitlement to total disability based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

A. M., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

These matters were previously before the Board in January 2016 and were remanded for further development.  Specifically, the Board requested updated VA treatment records be obtained and an additional VA examination be provided.  Both of these requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the prior January 2016 Board decision, in December 2006 written correspondence the Veteran alluded to a desire for a hearing before the Board.  In an October 2015 letter, the Veteran was requested to clarify the type of hearing he desired.  In a November 2015 response, the Veteran stated he was not requested a Board hearing and instead requested the appeal be sent to the Board for adjudication.  Therefore, no hearing was requested or provided.

As also discussed in the prior January 2016 Board decision, the issue of entitlement to service connection for sleep apnea has been raised by the record in statements dated March 2012 and February 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Similarly, in a May 2016 written statement the Veteran requested his dependent's educational assistance under Chapter 25 be restored.  Finally, in a June 2016 written statement, the Veteran also expressed disagreement with the proposed reduction and withholding of benefits outlined in the May 2016 written statement.  These issues also have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over any of these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for his service-connected right shoulder disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The January 6, 2016 Board decision did not address the applicability of 38 C.F.R. § 3.344 in evaluating whether the Veteran's bilateral hearing loss rating reduction from 40 percent to 30 percent effective March 11, 2013 was proper.

2.  Prior to March 11, 2013, the Veteran demonstrated hearing acuity of level VII in his right ear and level III in his left ear.

3.  Effective March 11, 2013, the Veteran demonstrated hearing acuity of level VII in his right ear and level VI in his left ear.

4.  The Veteran's deviated nasal septum resulted in more than 50 percent obstruction of the nasal passage on both sides.

5.  The grant of service connection for PTSD in a July 2004 rating decision was clearly and unmistakably in error and was based on fraudulent statements from the Veteran.

CONCLUSIONS OF LAW

1.  The January 6, 2016 Board decision addressing entitlement to an increased rating for bilateral hearing loss is vacated.  38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.904  (2015).

2.  The criteria for a rating in excess of 40 percent for service-connected bilateral hearing loss have not been met prior to March 11, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The reduction in rating for service-connected bilateral hearing loss from 40 percent to 30 percent effective March 11, 2013 was warranted.  38 U.S.C.A. §§ 1155, 5103(a) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, DC 6100 (2015).

4.  The criteria for a rating in excess of 30 percent for service-connected bilateral hearing loss have not been met effective March 11, 2013. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344(a), 4.1, 4.85, 4.86, DC 6100 (2015).

5.  The criteria for a rating in excess of 10 percent for service-connected deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.97, DC 6502-6524 (2015).

6.  Severance of service connection for PTSD was proper and restoration is denied.  38 U.S.C.A. §§ 1155, 5109A, 6103 (West 2014); 38 C.F.R. § 3.105, 3.901(d) (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.904  (2015).

In the January 2016 decision, the Board denied the Veteran's claim for an increased rating for his bilateral hearing loss, including the question of whether the reduction from 40 percent to 30 perfect effective March 11, 2013 was warranted.  In a May 2016 written Motion for Reconsideration, the Veteran asserted that VA regulations 38 C.F.R. § 3.344 was not properly considered by the Board in denying his appeal.

The VA regulations cited by the Veteran provide that where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating, and the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In this case, the Veteran's 40 percent rating for bilateral hearing loss had been in place since January 2001, well more than five years when his rating was reduced effective March 2013.  Accordingly, the protections of 38 C.F.R. § 3.344(a) apply.

However, careful review of the January 2016 decision reflects the Board failed to consider 38 C.F.R. § 3.344(a) in adjudicating the Veteran's appeal.  Because the Veteran was, therefore, denied a due process of the law, the January 2016 Board decision relating to his appeal for an increased rating for his bilateral hearing loss must be vacated.

Based on the foregoing, the January 6, 2016 Board decision addressing the issue of entitlement to an increased rating for bilateral hearing loss is vacated.  Having vacated the January 2016 Board decision addressing the rating assigned for the Veteran's hearing loss disability, the Board will address the Veteran's claim with consideration of the provisions of 38 C.F.R. § 3.344.

Increased Ratings

The Veteran is seeking increased ratings for his bilateral hearing loss and deviated nasal septum disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Each of the Veteran's appeals will be addressed in turn below.

A.  Bilateral Hearing Loss

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

Initially, the Board notes that the Veteran has been assigned a staged rating for his bilateral hearing loss.  He is currently rated as 40 percent disabling prior to March 11, 2013, and as 30 percent disabling thereafter.  The Board agrees with the RO's determination that a staged rating is warranted in the present case.  After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a schedular evaluation in excess of 40 percent prior to March 11, 2013, and 30 percent thereafter, for the Veteran's bilateral hearing loss disability.  

In July 2011, the Veteran was provided with a VA examination regarding the severity of his hearing loss. The examiner reviewed the complete claims file, as well as personally interviewed and examined the Veteran. Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
55
75
90
105
LEFT
45
75
85
100


The average pure tone threshold in the Veteran's right ear was 81 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 72 decibels. The examiner also administered the Maryland CNC word list pursuant to VA regulations, and the Veteran attained a 72 percent score in his right ear and 88 percent in his left ear. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in rating cases, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Consistent with Martinak, the examiner noted the effects of the Veteran's current hearing loss on his daily activities was that he could not hear speech without the use of his hearing aids.

Because the testing results were 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in the Veteran's right ear, 38 C.F.R. § 4.86(a) applies to the Veteran's right ear, and 38 C.F.R. § 4.85 applies to his left. 38 C.F.R. § 4.86(a) provides that either Table VI or Table VIa may be used to evaluate the Veteran's hearing, whichever results in a higher numeral.

Under Table VI, the Veteran's right ear pure tone threshold of 81 with word discrimination score of 72 equates to a level VI impairment.  Under Table VIA his right ear pure tone threshold of 81 equates to a level VII impairment.  Because Table VIA provides a higher numeral, a level VII impairment under this table will be used for the Veteran's right ear.

Under Table VI, the Veteran's left ear pure tone threshold of 72 with word discrimination score of 88 percent equates to a level III impairment.  Under Table VII, a level III impairment in the better ear and level VII impairment in the worse ear equates to a 20 percent.  Therefore, the results of this audiometric testing do not reflect the Veteran met the criteria for a rating in excess of 40 percent.

In March 2013, the Veteran was provided with an additional VA examination. Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
55
80
90
105
LEFT
50
80
85
105

The average pure tone threshold in the Veteran's right ear was 83 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 80 decibels.  The physician also administered Maryland CNC word testing pursuant to VA regulations, and the Veteran attained a 68 percent in both ears.  As before, 38 C.F.R. § 4.86(a) applies only to the Veteran's right ear, and therefore Table VIa may be used.  Consistent with Martinak, the examiner noted the Veteran described he cannot communicate with most women and has to guess at about 50 percent of conversations as to what is being said.

Under Table VI, the Veteran's right ear pure tone threshold of 83 with word discrimination score of 68 equates to a level VII impairment.  Under Table VIA his right ear pure tone threshold of 83 also equates to a level VII impairment.  Therefore, a level VII impairment will be used for the Veteran's right ear.

Under Table VI, the Veteran's left ear pure tone threshold of 80 with word discrimination score of 68 percent equates to a level VI impairment.  Under Table VII, a level VI impairment in the better ear and level VII impairment in the worse ear equates to a 30 percent rating.

Because the results of this March 2013 VA examination again showed the Veteran's hearing acuity was higher than contemplated by this assigned 40 percent rating, the AOJ implemented a reduction in the Veteran's rating for his service-connected bilateral hearing loss.

As discussed above, VA regulations provide that where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating, and the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In this case, the Veteran's 40 percent rating for bilateral hearing loss had been in place since January 2001, well more than five years when his rating was reduced effective March 2013.  Accordingly, the protections of 38 C.F.R. § 3.344(a) apply.

VA regulations also provide that, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, additional notice, including notification of a prosed reduction, must be afforded to the Veteran consistent with 38 C.F.R. § 3.105(e).  However, in this case the Veteran's reduction in rating from 40 percent to 30 percent effective March 11, 2013 did not result in an overall reduction of his total 60 percent disability rating.  Accordingly, the additional notice and due process requirements of 38 C.F.R. § 3.105(e) do not apply.

In this case, the improvement in the Veteran's hearing acuity has been reflected on two separate complete VA examinations, examinations which were more than 18 months apart.  The claims has been carefully reviewed and considered, but does not contain any additional medical evidence otherwise suggesting the Veteran's hearing acuity had not improved, or the improvement would not be maintained under the ordinary conditions of life.  Furthermore, these two examinations were conducted more than 18 years apart, and both suggest the Veteran's hearing loss disability has improved, and his hearing acuity is now consistently higher than that contemplated by a 40 percent rating.  Accordingly, the Veteran's improved hearing acuity was maintained under the ordinary conditions of life, and the reduction from 40 percent to 30 percent for his service-connected hearing loss effective March 11, 2013, the date of the second VA examination, was appropriate.  38 C.F.R. § 3.344(a).

After his March 2013 VA examination, the Veteran's treatment records reflect his hearing aids were consistently maintained by the VA.  For example, in January 2015 he received a new left ear hearing aid because his old one was no longer working.  Additionally, in an April 2016 treatment note, a VA medical professional noted he talked to the Veteran's spouse on the phone as the Veteran had difficulty hearing.  However, this described difficulty hearing over the phone is consistent with the level of impairment described by the Veteran in his most recent 2013 VA examination.  The claims file does not contain any evidence suggesting the Veteran's bilateral hearing loss disability increased in severity since his 2013 examination.  Therefore, a new examination or increased rating is not warranted.

Based on the foregoing, the evidence does not establish the Veteran's bilateral hearing loss warranted a rating in excess of 40 percent prior to March 11, 2013.  Furthermore, the reduction from 40 percent to 30 percent effective March 11, 2013 was appropriate.  Finally, the evidence does not reflect his bilateral hearing loss warranted a rating in excess of 30 percent at any point after March 11, 2013.  Accordingly, the Veteran's appeal is denied.

B.  Nasal Septum

The Veteran's deviated nasal septum is currently assigned a 10 percent rating under DC 6502, for traumatic deviation of the nasal septum.  Under this DC, a maximum 10 percent rating is assigned for deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.

The medical evidence, including the report from the Veteran's July 2011 VA examination, reflects the Veteran currently has a 60 percent obstruction of each nasal passage.  VA medical records reflect he treats this condition with a daily anti-inflammatory nose spray throughout the period on appeal.  However, as discussed, he currently receives the schedular maximum rating for his deviated septum under DC 6502.  Accordingly, no higher rating under this code is available.

The Board has also considered whether a higher rating is warranted under any of the other diagnostic codes relating to the nose.  The evidence does not reflect the Veteran lost part of his nose, so a rating under DC 6504 is not warranted.  The evidence also does not suggest the Veteran experienced sinusitis at any point during the period on appeal.  Instead, the July 2011 VA examiner specifically opined there was no sinusitis.  Therefore, ratings under DCs 6510-6514 are also not warranted.  
Furthermore, the evidence does not suggest the Veteran experienced allergic or granulomatous rhinitis at any point during the period on appeal.  Instead, the July 2011 VA examination specifically opined there was no evidence of either of these disorders.  However, the examiner did indicate the Veteran had bacterial rhinitis resulting in permanent hypertrophy of turbinates.  DC 6523 provides a 10 percent rating is warranted for bacterial rhinitis with permanent hypertrophy of turbinates with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction one side.  However, the Veteran is already currently assigned a 10 percent rating based on his 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  VA regulations provide that the same symptoms cannot be provided multiple ratings under various diagnoses.  38 C.F.R. § 4.14.  Therefore, the Veteran cannot receive an additional rating under DC 6523 based on the same symptom of nasal passage obstruction as his currently assigned rating under DC 6502.

The Board has also considered whether the Veteran is entitled to a higher rating under DC 6523.  Specifically, this code provides a higher 50 percent rating for bacterial rhinitis with rhinoscleroma.  However, the evidence does not establish the Veteran experienced rhinoscleroma at any point during the period on appeal.  Instead, the July 2011 VA examiner specifically opined the Veteran did not have rhinoscleroma.  Therefore, a higher rating under DC 6523 is not warranted.

Based on the foregoing, the evidence does not establish the Veteran's deviated nasal septum warranted a rating in excess of 10 percent under DC 6502, or any separate or higher ratings under any related diagnostic codes.  Accordingly, the Veteran's appeal is denied.


C.  Extraschedular Consideration

In reaching both of these determinations, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hearing loss or deviated septum disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of difficulties hearing and difficulties breathing due to obstruction, respectively.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

Severance of Service Connection for PTSD

The Veteran is also appealing the severance of his service connection for PTSD.  Under VA regulations, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).  Furthermore, if the Veteran was engaged in combat with the enemy and his claimed stressor is related to that combat, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor without clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (CUE), and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  VA is not limited to the law and the record that existed at the time of the original decision, and a change in medical diagnosis can serve as a basis for severance.  In essence, a severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth, at 488.  If service connection had been in effect for ten years or more, the service connection may not be severed except for a showing that the original grant was based on fraud.  38 C.F.R. § 3.957.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth.

If severance of service connection is considered warranted, a rating proposing the severance must be prepared which sets forth all the material facts and reasons.  The veteran should then be notified, and given sixty days to present additional evidence.  If no additional evidence is received within that period, the final rating action may be taken, effective the last day of the month in which the sixty-day period expired.  38 C.F.R. § 3.105(d).

However, VA governing law also provides that a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 6103(a).  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits). After September 1, 1959, any person who commits fraud forfeits all rights to benefits under all laws administered by VA, other than laws relating to insurance benefits.  38 C.F.R. § 3.901(a), (b), (d).

In this case, the Veteran filed a claim for service connection for PTSD in January 2001.  In a July 2004 rating decision, the RO granted service connection for PTSD.  The RO noted that current VA treatment records diagnosed the Veteran with PTSD, and related his PTSD to his alleged in-service combat experiences, as reflected by the Purple Heart medal awarded in his DD 214.

In a June 2005 rating decision, the RO proposed severance of the Veteran's PTSD.  The RO explained that service connection for PTSD was predicted upon the DD 214 submitted by the Veteran which reflected he was awarded, among others, the Purple Heart.  However, the RO received evidence, including an affidavit from Chief Warrant Officer W.M., which indicated the DD 214 submitted by the Veteran was invalid.  Because the award of service connection for PTSD was predicted upon an invalid DD 214, the RO proposed to sever service connection.   

In response to this proposed severance of PTSD, the Veteran submitted extensive evidence, including testimony before a Decision Review Officer (DRO) of the RO in August 2005.  The RO considered all this evidence, but in a July 2006 rating decision severed service connection of PTSD effective January 9, 2001, the day after the initial grant of service connection, due to the receipt of fraudulent evidence.  The RO explained the evidence, including the Veteran's service treatment records, did not reflect he engaged in any combat with the enemy or covert operations, and instead these awards were fraudulently reflected on the DD 214 submitted by the Veteran.

The Board has carefully read and considered all the evidence of record and, for reasons that will be discussed in detail below, finds the severance of the Veteran's service connection for PTSD effective January 9, 2001 due to fraud was proper.

The Veteran's original DD 214 provided by the Marine Corps and Department of Defense (hereinafter 'original DD 214') reflects the Veteran served in the Marines from August 1954 through August 1957, with one year, three months, and ten days of foreign service, and his primary MOS was as a rifleman.  The Veteran was honorably discharged, and 'N/A,' or 'not applicable,' was noted under the sections relating to 'decorations, medals, badges, commendations, citations, and campaign ribbons awarded or authorized' and 'wounds received as a result of action with enemy forces.'  The original DD 214 also noted the Veteran was "undecided about reenlistment," and was signed by Captain W.W. of the Marine Corps.

Subsequently, the Veteran provided a second DD 214, which was certified as a true copy with a date stamp of February 2004 (hereinafter 'second DD 214').  This second DD 214 again reflects the Veteran served in the Marines from August 1954 until his honorable discharge in August 1957, with one year, three months, and ten days of foreign service, and his primary MOS was as a rifleman.  However, on this second DD 214 under 'decorations' the following are listed: Silver Star, Navy and Marine Corps Medal w/ Gold Star, Purple Heart, and Navy and Marine Corps Commendation Medal w/ Bronze "V."  Additionally, under 'wounds received' the following is noted, "Multiple shrapnel and gunshot-September 1955, Korea."  Under 'remarks' this second DD 214 indicates, "This document replaces the previously issued transfer document of 8-3-57.  Changes and additions have been verified by Command."  This second DD 214 reflects it was also signed by the same Captain W.W. of the Marine Corps.

In addition to this second DD 214, the Veteran also submitted a cover letter on Marine Corps letterhead dated October 16, 1957 and signed by the same Captain W.W.  This letter, addressed to the Veteran, indicated that following his objections to the incomplete transfer document received in August 1957, an investigation into the Veteran's allegations indicated his combat actions, awards, and citations were verified.  Accordingly, he was provided with the accompanying replacement DD 214 which "more accurately reflects your military service."  The letter also stated "Events surrounding the expeditionary mission you were involved in have been classified as 'Top Secret.'  I must advise you not to discuss mission matters with anyone until further notification."

In May 2005, the RO received a letter from the Personnel Management Support Branch of the Department of the Navy, Headquarters United States Marine Corps signed by G.M., the then assistant head of the records correspondence section.  In this letter, G.M. stated the second DD 214 provided by the Veteran "is not a valid DD 214."  G.M. explained a search of the Veteran's service records and unit diaries shows he was not wounded or in a combat zone in Korea.  Furthermore, G.M. noted that although this second DD 214 reflects the Veteran was awarded with the Navy and Marine Corp Commendation Medal, there was no such medal in the late 1950s.  Instead, there was only the Navy Commendation Medal which was renamed in 1994 as the Navy and Marine Corps Commendation Medal.  G.M. also noted that changes to correct a DD 214 are made by publishing a corrective DD 215, not reissuing a new DD 214.  Furthermore, this letter also included a signed affidavit from now retired Colonel W.W. denying ever signing the cover letter or second DD 214.  Finally, G.M. noted the cover letter indicated the Veteran served on "Top Secret" missions, however research with the Marine Corps History and Museums Branch reflects there are no missions still classified as "Top Secret" from the Korean War.

Moreover, the claims file also includes evidence that in January 2009 the Veteran was convicted in United States District Court for one count of wearing unauthorized military medals, two counts of false statements, and one count of theft of US government funds.  All four counts stem from actions when the Veteran wore a Purple Heart on the witness stand in a separate criminal federal trial.    His conviction pertaining to making false statements making false statements in violation of 18 U.S.C. § 1001(a)(2) to VA that he was involved in combat operations, was awarded those medals, and suffered from resulting PTSD in order to obtain additional benefits and making false statements in violation of 18 U.S.C. § 1001(a)(3) by using a forged, counterfeit, or falsely altered certificate of discharge from the United States Marine Corps in support of those claims.  See United States vs. [redacted] .  As a result of this conviction, the Veteran was incarcerated in federal prison for a period of time.  

While the Veteran's conviction on the first count of wearing unauthorized military medals in violation of 18 U.S.C. § 704(a) including the Purple Heart, Silver Star Medal, Navy and Marine Corps Medal (Gold Star in lieu of the Second Award), and Marine Corps Commendation Medal with Combat "V" was ultimately overturned as 18 U.S.C. § 704(a) was unconstitutional, the remaining convictions were not overturned on appeal.  See United States vs. [redacted].  Thus, the Veteran's conviction for falsifying statements pertaining to his claimed military combat service and using forged documentation in support of his claims for VA benefits remain.  

Based on the foregoing, the claims file includes extensive and highly persuasive evidence the second DD 214, supplied by the Veteran, is not valid.  First, the Department of Defense, via the May 2005 Personnel Management Support, has clearly stated the Veteran did not serve in combat, and did not earn any of the awards reflected in the second DD 214.  Moreover, this letter actually clarified that one of the listed awards was not in existence at the time of the Veteran's service.  Finally, this letter also included a supporting affidavit from the officer who allegedly signed the second DD 214 and the cover letter flatly denying ever signing either document.  Because the Headquarters of the Marines researched all available service department records before determining the Veteran did not earn the claimed awards, and even explained why the award of some such awards would have been impossible, and supporting affidavit from the office in question calling his alleged signature a fraud, the Board finds this evidence from the Marine Corps is highly competent, credible, and afforded great probative weight.

With respect to the Veteran's prior convictions for providing false statements, the Federal Rules of Evidence provides the credibility of an individual may be attacked for truthfulness by evidence of a prior felony conviction.  See generally, Federal Rule of Evidence 609(a)(1); Rucker v. Brown, 10 Vet.App. 67, 73   (1997) (Recourse to the Federal Rules of Evidence is appropriate where the rule assists the Board in its reasoning.)  However, in this case, the Veteran's prior federal conviction does not merely speak to the truthfulness of the Veteran generally, but specifically addresses the question before the Board, that is did the Veteran earn the medals and awards reflected on his second DD 214.  Because the Veteran was specifically convicted in federal court of providing false statements about his combat service and using a forged, counterfeit, or falsely altered certificate of discharge from the United States Marine Corps in support of those claims, the Board finds this federal conviction provides highly competent, highly credible, and greatly probative weight against the Veteran's assertions that he earned the medals reflected on his second DD 214.

The Veteran has submitted extensive evidence which continues to allege his second DD 214 is valid.  He has submitted written statements describing combat activities and injuries he encountered.  See e.g. May 2016 written statement.  He has submitted written statements from his friends and family stating they remember seeing the awards, including the Purple Heart, in the household of the Veteran's parents.  See e.g., January 2001 written affidavit from the Veteran's father.  He has submitted written statements from handwriting experts alleging the signature of W.W. on the second DD 214 is valid.  See e.g. December 2008 letter.  He has submitted written statements from doctors alleging his current scars are consistent with shrapnel injuries, the likes of which could have occurred during combat.  See e.g. September 2005 letter from D.O. A.J.  He has also submitted extensive evidence suggesting his federal conviction was the result of a personal retribution from serving as a prosecution witness in a separate federal criminal trial.  See e.g.  May 2016 written statement.  In several written statements, and during his August 2005 DRO hearing, he also attacked the credibility of various honorable Marine Corps officers, including W.W., with no basis.  See e.g. September 2005 written statement alleging, without basis, that W.W. is of a deteriorated state of mental health.

The Board is not persuaded by the Veteran's evidence.  To the extent that the Veteran has alleged an extensive coordinated effort between the Department of Defense and the federal district court system to discredit him, the Board can find no credible evidence to support such assertion.  Instead, the evidence reflects in 2005 the Department of Defense investigated the Veteran's assertions and, based on extensive review of official and verified service department documents, independently determined the Veteran did not, and, in the case of the Navy and Marine Corps Commendation Medal, could not have, earned the medals described in the second DD 214.  Then, approximately four years later the United States District Court separately investigated the Veteran's allegation that he earned, among others, a Purple Heart Medal, and found these statements to be criminally false.  The Veteran's self-interested written statements simply do not outweigh the highly credible, competent, probative, and extremely persuasive evidence from the Department of Defense and the findings of the United States District Court.

Based on all the foregoing, the Board finds that not only was the July 2004 grant of service connection for PTSD clearly and unmistakably erroneous, but such grant was premised on fraudulent statements by the Veteran, that is statements in which he knowingly presented a false statements regarding his combat service and a false DD 214 in seeking additional VA disability benefits.  38 C.F.R. §§ 3.105(d), 3.901(a).

By making the severance of service connection effective January 9, 2001, the date after service connection was established, the Board acknowledges the RO did not follow the procedure of 38 C.F.R. § 3.105(d), which provides that severance may be effective the last day of the month in which the sixty-day notice of proposed severance expires.  However, because service connection for PTSD was only ever established on the basis of the Veteran's fraudulent submission of the second DD 214, the Veteran forfeited all rights to benefits relating to service connection for PTSD.  38 U.S.C.A. § 6103(a).  Accordingly, the protection of 38 C.F.R. § 3.105(d) are not applicable, and severance effective the date after the grant of service connection was warranted and appropriate.  

The Board notes that in addition to seeking to reverse the severance of service connection for PTSD, the Veteran has also continued to file new claims for service comention for PTSD.  For example, in January 2011 the Veteran sought to file a new claim for service connection for PTSD due to fear of hostile military or terrorist activity under the new regulations at 38 C.F.R. § 3.304(f)(3).  However, by finding the Veteran committed fraud in knowingly submitting a falsified second DD 214 in seeking benefits of service connection for PTSD, the Veteran has forfeited all rights to VA benefits relating to PTSD, and is barred from filing future such claims under new theories of entitlement.  38 U.S.C.A. § 6103(a).  

Based on all the foregoing, severance of service connection for PTSD effective January 9, 2001 was appropriate.  The Veteran's appeal for restoration is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by numerous letters, including a letter dated in January 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established.  To the extent that any such letters were not provided prior to initial adjudication, the matters on appeal have been readjudicated on several occasions following completion of the notice requirements, and any such error was harmless.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  The Board therefore finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims. 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The January 6, 2016 Board decision addressing the issue of entitlement to an increased rating for bilateral hearing loss is vacated.

Entitlement to a rating in excess of 40 percent for service-connected bilateral hearing loss prior to March 11, 2013 is denied.

Entitlement to a rating in excess of 30 percent for service-connected bilateral hearing loss effective March 11, 2013 is denied.

Entitlement to a rating in excess of 10 percent for service-connected deviated nasal septum is denied.

Severance of service connection for PTSD is proper and the request for restoration of service connection is denied.


REMAND

The Veteran's claim for an increased rating for his right shoulder disability requires additional remand.  Specifically, during his most recent March 2016 VA examination, the examiner noted the Veteran experienced evidence of pain in his right shoulder with weight bearing, but did not provide any opinion as to whether this pain on weight-bearing contributes to any additional functional loss or limitation of motion.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), the Court of Appeals for Veterans Claims (CAVC) recently held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.  Accordingly, remand is required to provide a VA examination which complies with 38 C.F.R. § 4.59 as interpreted by the CAVC and evaluates the Veteran's right shoulder range of motion upon weight bearing.

The issue of entitlement to TDIU is intertwined with adjudication of entitlement to an increased rating for the Veteran's service-connected right shoulder disability, and therefore must be remanded as well.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder disability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's right shoulder and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  Range of motion testing should also be conducted regarding his paired, non-damaged left shoulder.  If any of these findings are not possible, please provide an explanation.

2. Then, readjudicate the appeals, including the Veteran's claim for TDIU.  If the claims remain denied, issue a supplement statement of the case and provide the Veteran an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


